Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
Response to Amendment
3.	Claims 4, 8, 11, 15, 18, 22 have been amended.
Response to Arguments
4.	Applicants arguments filed have been considered and are persuasive as they further argue that the synchronization and acceleration data are not taught by the art of record.
The objection to the title has been withdrawn.
Allowable Subject Matter
5.	Claims 4-23 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:
generating synchronization data based at least on first head movement data of the first speaker and second head movement data of the first participant, the synchronization data correlating the first speaker and the first participant based on a difference between accelerations associated with the first head movement data and the second head movement data; and 
estimating, based at least on the synchronization data indicating a substantially correlated acceleration of head movement between the first speaker and the first participant during the first time period, the first participant as a second speaker of the conversation, the second speaker being a next speaker to the first speaker.
.
Regarding claim 4 Ishi, the closest art of record, teaches A computer-implemented method for estimating aspects of a conversation (0001 technique for estimating a participant to begin talking next; 6-7 unit; step; para 15, figure 2 system), the method comprising: 
receiving head movement data of a plurality of participants of the conversation during a first time period, the plurality of participants including a first speaker and a first participant, and the first time period starting at a first predetermined time period prior to an end of a utterance by the first speaker of the conversation, the first time period ending at a second predetermined time after the end of the current utterance (1: plurality of participants; 0006 head movement, end time of utterance period; 18; 20 utterance period, utterance start time utterance end time, who is speaker; 21-22 – head data of participants, utterance period); 
generating synchronization data based at least on first head movement data of the first speaker and second head movement data of the first participant, the synchronization data correlating the first speaker and the first participant based on a difference between the first head movement data and the second head movement data (0011; 18 head state detection apparatus detects head state of each participant; 22; 10-12; 18; 27; 29; 38); and 
estimating, based at least on the synchronization data, the first participant as a second speaker of the conversation, the second speaker being a next speaker to the first speaker (0002: reducing utterance collision by notifying a participant of the next speaker; 5;
13 next speaker estimated based on head movements in the time interval corresponding to the end time of the utterance
21,22; 32-34 predictive model, next speaker calculation unit; 60);

but does not specifically teach:
generating synchronization data based at least on first head movement data of the first speaker and second head movement data of the first participant, the synchronization data correlating the first speaker and the first participant based on a difference between accelerations associated with the first head movement data and the second head movement data; and 
estimating, based at least on the synchronization data indicating a substantially correlated acceleration of head movement between the first speaker and the first participant during the first time period, the first participant as a second speaker of the conversation, the second speaker being a next speaker to the first speaker.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 4.
The dependent claims are allowed as they further limit the parent claims.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655